Hedges v East Riv. Plaza, LLC (2015 NY Slip Op 02219)





Hedges v East Riv. Plaza, LLC


2015 NY Slip Op 02219


Decided on March 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2015

Mazzarelli, J.P., DeGrasse, Richter, Feinman, JJ.


14575 101854/12

[*1] Michael Hedges, etc., et al., Plaintiffs-Respondents.
vEast River Plaza, LLC, et al., Defendants, Bob's Discount Furniture of NY, LLC, Defendant-Appellant.


Smith, Mazure, Director, Wilkins, Young & Yagerman, P.C., New York (Jacob J. Young and Daniel Y. Sohnen of counsel), for appellant.
Kramer, Dillof, Livingston & Moore, New York (Matthew Gaier of counsel), for respondents.

Order, Supreme Court, New York County (Lucy Billings, J.), entered July 31, 2013, which, to the extent appealed from as limited by the briefs, denied the motion of defendant Bob's Discount Furniture of NY, LLC (Bob's) to dismiss the complaint and all cross claims as against it, unanimously affirmed, without costs.
At this stage, affording the pleadings a liberal construction, accepting as true the facts alleged in the complaint and submissions in opposition to the motion, and according plaintiffs the benefit of all available inferences (see generally Leon v Martinez , 84 NY2d 83, 87-88 [1994]), the complaint set forth a cause of action against Bob's for negligence.
We have considered Bob's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 19, 2015
CLERK